Citation Nr: 1736352	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-21 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due exposure to Agent Orange..

2.  Entitlement to service connection for COPD, to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for essential tremors, to include as due to exposure to Agent Orange.

4.  Entitlement to a compensable rating for bilateral hearing loss.

5.  Entitlement to a rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to September 1969.  

This matter comes before the Board of Veterans' Appeals hereinafter Board) on appeal from rating decisions by the St. Petersburg, Florida, Regional Office (RO).  By a rating action in November 2011, the RO denied the Veteran's claims for a rating in excess of 50 percent for PTSD and a compensable rating for bilateral hearing loss.  Subsequently, in a January 2014 rating decision, the RO determined that new and material evidence had been received to reopen a previously denied claim of entitlement to service connection for COPD; however, the RO confirmed and continued the denial of that claim on the merits.  The January 2014 rating decision also denied the Veteran's claim of entitlement to service connection for essential tremors, claimed as due to exposure to Agent Orange.  The Veteran perfected timely appeals to those decisions.  

On October 20, 2016, the Veteran and his wife appeared and offered testimony at a hearing before the Board, sitting at the RO. A transcript of the hearing has been associated with the file.  Additional evidence was received at that time along with a waiver of consideration by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304 (2016).  

Regardless of whether the RO has determined that new and material evidence has been received sufficient to warrant reopening previously denied claims, because such a question is a jurisdictional matter, the Board must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Board notes that, in November 2014, the Veteran was notified of the denial of his claim of entitlement to service connection for prostate cancer in a rating action on November 4, 2014.  In January 2015, VA received a notice of disagreement (NOD) with the denial of the claim for service connection for prostate cancer.  A statement of the case (SOC) in response to the timely NOD was issued in March 2017.  To date, a substantive appeal has not been received; accordingly, that issue is not currently before the Board.  

The issue of entitlement to a TDIU due to service-connected disabilities has also been raised by the record during the course of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that, in the context of an initial adjudication of a claim of entitlement to service connection or in the context of a claim for an increase "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability").  Accordingly, that issue has been added to the title page.  

The issues of entitlement to service connection for COPD, and increased ratings for PTSD and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1.  In an April 2010 rating decision, the RO denied the Veteran's claim of entitlement to service connection for COPD.  The Veteran was notified of the decision and his appellate rights, but did not initiate an appeal within one year of notification of the decision.  
2.  The evidence associated with the claims file since the April 2010 decision relates to an unestablished fact necessary to substantiate the claim for service connection for COPD, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's essential tremors did not have onset during active service, did not manifest within one year of separation from active service, and were not caused by active service, to include exposure to Agent Orange.  

CONCLUSIONS OF LAW

1.  The April 2010 rating decision denying service connection for COPD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).  

2.  The criteria for reopening a claim of entitlement to service connection for COPD have not been met. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).  

3.  The criteria for service connection for essential tremors have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist.

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

II.  Factual background & Analysis-Claim to reopen S/C-COPD.

When a claimant fails to timely appeal an RO decision denying his claim for benefits, that decision becomes final and can no longer be challenged.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  

Historically, the Veteran initially filed a claim for service connection for COPD in August 2009.  At that time, the record included the Veteran's personnel records which noted that the Veteran served in Vietnam from September 1968 to May 1969; he was awarded the National Defense Service Medal, the Vietnam Service Medal with one Star, the Vietnam Campaign Medal with device, and the Republic of Vietnam Cross of Gallantry with Palm.  

Also included were service treatment records (STRs).  The records indicate that the Veteran was admitted to a hospital in September 1967 with complaints of coughing with a sore throat.  A chest x-ray revealed minimal pneumonitis and diaphragmatic pleuritis.  A repeat chest x-ray was reported to be normal.  During his hospital stay, the Veteran was treated with antibiotics, decongestants, vitamins and sedatives.  The discharge diagnoses were pneumonia, tonsillitis, bronchitis, and pyelonephritis.  The separation examination, dated in September 1969, was negative for any complaints or findings of a lung disorder; clinical evaluation of the lungs and chest was normal; chest x-ray was within normal limits.  

Also considered by the RO were VA progress notes dated from July 2008 through February 2010 reflecting a history of COPD.  During a follow up evaluation in April 2009, it was noted that the Veteran had a history of pneumonia, hypertension and anxiety.  At that time, the Veteran noted continued shortness of breath and difficulty doing daily tasks.  He stated that he had not been able to work for a long period of time.  The assessment was COPD, anxiety.  A primary care note, dated in April 2009, indicated that the Veteran was seen for a follow up visit for COPD and history of pneumonia.  Examination of the lungs revealed decreased breath sounds without wheezes.  The assessment was COPD, will check chest x-ray today and continue current medications.  

By a rating action in April 2010, the RO denied the claim for service connection for COPD, based on a finding that there was no record of COPD showing a chronic respiratory disability subject to service connection, and there was no evidence of a relationship of COPD to service.  The Veteran did not file a notice of disagreement (NOD) with that determination within one year of the notification thereof in April 2010.  

Consequently, as no timely NOD or new and material evidence was received during the appeal period following the April 2010 notice of determination, that decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010); 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2016).  New and material evidence is therefore required to reopen the claim of service connection for COPD.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.  

The Veteran's request to reopen his claim of service connection for COPD (VA Form 21-0820) was received in May 2013.  In that statement, the Veteran maintained that he developed COPD due to Agent Orange exposure.  

Submitted in support of the claim were private treatment reports from Dr. Jay P. Kumar, dated from May 2013 to August 2013.  A clinical report dated in May 2013 reflects an impression of tremors possibly due to Agent Orange exposure.  A pulmonary function test, performed in May 2013, was interpreted as revealing moderate COPD with low.  When seen in July 2013, it was noted that the Veteran complained of being severely In August 2013, the Veteran was diagnosed with hand tremors.  Clinical impressions were hand tremors and COPD, stable and Agent Orange exposure.  

Also submitted were private treatment reports from Dr. Scott G. Cutler dated from April 2011 to November 2013, indicating that the Veteran had a past medical history of COPD.  Among these records is a script from Dr. Natarajan Subramanan, dated in June 2011, wherein he noted that the Veteran has COPD.  

Capri records dated from January 2011 to January 2014 indicate that the Veteran received follow up evaluation and treatment for COPD.  A VA progress note, dated in November 2013, reflects an assessment of COPD, oxygen dependent, stable, on current medications.  Additional records were also received from Dr. Kumar, dated from November 2014 to January 2015, which indicate that the Veteran received continued evaluation and treatment for COPD.  

At a personal hearing in October 2016, the Veteran indicated that his first pulmonary specialist, Dr. Kumar told him that he was an Agent Orange candidate, although he had smoked.  The Veteran related that he was currently on Oxygen for COPD; he noted that he sleeps with a CPAP machine due to his COPD.  The Veteran maintained that his COPD started four years ago.  The Veteran indicated that, while he did smoke cigarettes, he quit a little over 15 years ago.  

Evidence submitted since the time of the RO's January 1998 decision, consisting, for the most part, of private treatment records and VA progress notes, is new and material as to the issue of service connection for COPD.  The treatment reports showing ongoing treatment for COPD are new in that they were not of record at the time of the previous denial.  They are material in that they contain diagnoses of COPD, and also suggest that there is a relationship between the COPD and Agent Orange exposure in service.  More specifically, in his private treatment reports, dated from May 2013 to August 2013, Dr. Jay Kumar suggests that the Veteran's COPD is related to Agent Orange exposure.  Moreover, the Veteran provided testimony in October 2016 that his doctors have indicated that his COPD, from which he has suffered since service, developed as a result of exposure to Agent Orange, despite the fact that he smoked.  The Board finds that this evidence is new and material.  In essence, it relates to the unestablished fact of whether the Veteran has a current lung disorder, namely COPD, which is related to service.  As such, the Veteran's claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  

III.  Factual Background & Analysis-S/C for essential tremors.

The Veteran contends that service connection is warranted for essential tremors based on his exposure to an herbicide contained in Agent Orange while serving in Vietnam.  For the following reasons, the Board finds that service connection is not established.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Certain chronic diseases, including organic diseases of the nervous system, may be presumed to have been incurred in service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  Essential tremors are not subject to this presumption.  Id. 

The Federal Circuit has held that when a claimed disorder is not warranted on a presumptive basis, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

As stated above, the Veteran contends that he developed essential tremors from herbicide exposure while stationed in Vietnam.  At his personal hearing in October 2016, the Veteran reported that he was told he had tremors when he was 26 years old.  The Veteran indicated that he worked for General Motors; and, after he had been there for 20 years, he started noticing problems with his hands.  He stated that he couldn't hold a screwdriver; however, he just thought that it was just part of life.  The Veteran related that, when Dr. Kumar saw his tremors, he stated that they were caused by Agent Orange.  

The Veteran has established the first element required for service connection.  The Veteran was first diagnosed with essential tremors in June 2011 by a private physician, Dr. Scott Cutler.  He was subsequently diagnosed with hand tremors in May 2013 by Dr. Jay Kumar, and began receiving treatment.  He was later afforded a VA examination in January 2014 which confirmed the diagnosis of essential tremors.  

The Veteran's service records indicate that he served in Vietnam from September 1968 to May 1969; he was awarded the Vietnam Service Medal with one star, the Vietnam Campaign Medal with device, and the Republic of Vietnam Cross of Gallantry with Palm.  Herbicide exposure is therefore presumed.  There is however, no presumptive service connection for essential tremors based on herbicide exposure and the record does not contain competent evidence that herbicide exposure caused the Veteran's essential tremors.  

Of course, where presumptive service connection is not warranted, VA must still consider entitlement to service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1040 (Fed. Cir. 1994).  Here, as concerns direct service connection, the Board finds that the preponderance of the evidence is against a finding that essential tremors manifested during service or is otherwise related to service, to include as due to herbicide exposure.  In making this determination, the Board acknowledges the treatment reports from Dr. Kumar, which suggests a possible relationship, but finds the January 2014 DBQ opinion more probative.  There is no indication that Dr. Kumar reviewed the file, nor did he provide an expressed opinion or a rationale for any assessment given.  

Significantly, following a DBQ examination for central nervous system and neuromuscular diseases in January 2014, the examiner concluded that it is less likely as not that the Veteran's essential tremors was caused by or a result of military service or his service-connected PTSD.  The examiner explained that the STRs fail to show any history of essential tremors.  The examiner noted that the Veteran was treated for a "nervous" condition with no mention of tremors.  He further noted that, during the examination, the Veteran had isolated hand tremors which were aggravated by use of the hands, the right was worse than the left.  There is no indication in the records reviewed that there is any other cause of his tremors.  The examiner opined, therefore, that it is less likely as not that the Veteran's tremors were caused by his military service or his service-connected PTSD.  The Board finds the January 2014 examiner's opinion and rationale to be highly probative against the Veteran's claim.  The examiner conducted a review of the claims folder, and provided a well-reasoned rationale for his opinion.  

Because the evidence shows that the Veteran's essential tremors first manifested decades after separation from service, service connection may not be established based on a chronicity in service or a continuity of symptoms after service, and is also not warranted on a presumptive basis for an organic disease of the nervous system that manifests to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).  

The Board has considered the statements of the Veteran asserting that his essential tremors are related to his herbicide exposure in service.  While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to render a diagnosis or render a medical opinion on this matter.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issue in this case is outside the realm of common knowledge of a lay person because it involves a complex medical issue that goes beyond a simple and immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007).  

As noted, during the hearing, the Veteran testified that he was discharged from service at 19 or 20, but he started experiencing problems with tremors in his hands while working for General Motors around age 26.  The Board finds that these statements do not place the onset of symptoms to service or even approximately within the presumptive period for chronic diseases of one year from separation from service.  

In sum, the preponderance of evidence is against a finding that the Veteran's essential tremors manifested during service, manifested within one year of separation from service, or has been caused by service.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for essential tremors is not warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for COPD is reopened.  

Entitlement to service connection for essential tremors is denied.  

REMAND

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A  (West 2014).  The specific bases for remand are set forth below.  

A.  S/C-COPD, due to exposure to Agent Orange.

As outlined above, the Board has reopened the claim for service connection of COPD.  The question of whether to reopen a claim is consistent with the necessity of obtaining a VA examination to decide a claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, a VA examination is warranted.  

Indeed, during the October 2016, the Veteran testified that his private doctors have told him that his COPD was caused by his exposure to Agent Orange, although he smoked.  The Veteran indicated that he quit smoking a little over 15 years ago.  

B.  Higher rating for PTSD.

The Veteran seeks a rating in excess of 50 percent for his service-connected PTSD.  After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  The evidence currently on record is insufficient for the purpose of ascertaining the current severity of the Veteran's PTSD. 

At his personal hearing in October 2016, the Veteran indicated that his PTSD has worsened since his last examination.  The Veteran stated that he has been placed on several different medications for his PTSD.  The Veteran indicated that he was married three times, but he currently lives alone with his service dog and a cat.  The Veteran related that he has problems communicating and getting along with people; he stated that he tries to avoid going to certain places and crowds.  The Veteran testified that he had problems with anger outbursts and that his symptoms have prevented him from obtaining employment.  

The Veteran is qualified, as a lay person, to report increasing symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Likewise, VA is required to assist the Veteran in obtaining evidence necessary to support his claim and afford an examination to assess the current nature, extent, and severity of a service-connected disability when there is evidence that the Veteran's level of disability worsened since the last examination.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  Thus, in light of the fact that the most recent VA examination was conducted in August 2011, more than 6 years ago, and the Veteran has claimed that his PTSD has worsened since his last examination, the Board has determined that the Veteran should be afforded further VA examination to assess the current nature and severity of his PTSD.  Under these circumstances, the Veteran must be scheduled to undergo examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A.  

C.  Bilateral hearing loss.

At his personal hearing in October 2016, the Veteran maintained that his hearing had gotten worse since the last examination.  The Veteran indicated that he constantly has to increase the volume in his hearing aid; he noted that the increased volume gives him a headache.  The Veteran further noted that he's hearing noises that he's never heard before.  

A review of recent VA records include an audiology note, dated in November 2011, which reflects that the Veteran complained of needing to increase the volume of the right hearing aid to be balanced with the left.  

The Board notes that the Veteran underwent a VA Audiological evaluation in September 2011, almost 6 years ago.  As the evidence reflects a possible worsening since the last examination in 2011, a new examination is needed to determine the current level of severity of this disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  VA is obligated to provide an examination.  38 U.S.C.A. § 5103a(d) (West 2014).  

D.  TDIU.

As noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran filed an application for TDIU (VA Form 21-8940) in August 2015.  On the form, the Veteran maintained that he has been unable to obtain or maintain gainful employment due to his PTSD.  The Board thus finds that the lay evidence of record reasonably raises a claim for a total disability rating for compensation based on unemployability due to the Veteran's service-connected PTSD.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  This issue should be considered by the RO/AMC in the first instance.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to substantiate a claim for to TDIU.  

2.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his COPD, bilateral hearing loss, PTSD. The Veteran should be requested to sign any necessary authorization for release of medical records to VA.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his COPD. A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  Based on a review of the claims folder and the examination findings, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's COPD is in any way related to the Veteran's period of active military service, to include in-service herbicide exposure?  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  The Veteran should also be afforded a VA Audiological examination in order to accurately determine the severity of his service-connected bilateral hearing loss.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to completion of the examination.  All pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.  At a minimum, the examination report should contain entries for pure tone thresholds at the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz for each ear, as well as speech discrimination (recognition) scores obtained utilizing Maryland CNC wordlists.  The examiner should also express an opinion addressing functional effects of the bilateral hearing loss.  A complete rationale for all opinions expressed should be provided.  

5.  Ensure that the Veteran is scheduled for a VA examination to determine the symptoms and severity of his PTSD. The examiner must describe the functional impairment resulting from the Veteran's PTSD.  

6.  Thereafter, the AOJ should readjudicate the issues on appeal on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted.  The SSOC must provide reasons and bases for the decisions reached.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The purposes of this remand are to further develop the record and to afford the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


